      Case 3:20-cv-00148-KGB-PSH Document 3 Filed 06/04/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

LISA MURPHY                                                              PLAINTIFF
ADC #760343

v.                         No: 3:20-cv-00148 KGB-PSH


JENNY LONG, et al.                                                   DEFENDANTS


          INITIAL ORDER FOR PRO SE PRISONER PLAINTIFFS

      You have filed this federal civil rights lawsuit pro se, that is, without the help

of a lawyer. There are rules and procedures that you must follow in order to proceed

with your lawsuit, even though you are not a lawyer.

      IT IS THEREFORE ORDERED THAT:

      First: Follow All Court Rules. You must comply with the Federal Rules of

Civil Procedure as well as Local Rules for the Eastern District of Arkansas. Local

Rule 5.5(c)(2) provides that:

      It is the duty of any party not represented by counsel to promptly notify
      the Clerk and the other parties to the proceedings of any change in his
      or her address, to monitor the progress of the case, and to prosecute or
      defend the action diligently. A party appearing for himself/herself shall
      sign his/her pleadings and state his/her address, zip code, and telephone
      number. If any communication from the Court to a pro se plaintiff is
      not responded to within thirty (30) days, the case may be dismissed
      without prejudice. Any party proceeding pro se shall be expected to be
      familiar with and follow the Federal Rules of Civil Procedure.
      Case 3:20-cv-00148-KGB-PSH Document 3 Filed 06/04/20 Page 2 of 5




      Second: Pay the Filing Fee. Every civil case filed by a prisoner – including

this one – requires the plaintiff to pay a filing fee either at the beginning of the

lawsuit or, if he cannot afford to pay the entire fee in a lump sum, to apply for leave

to proceed in forma pauperis (“IFP”). If you are granted IFP status, the filing fee is

$350, which will be collected in installments from your prisoner account.

Importantly, the entire filing fee will be collected, even if your lawsuit is dismissed.

      Because you are a “three-striker” under the three-strikes provision of the

Prison Litigation Reform Act (“PLRA”),1 you must show that are in imminent

danger of serious physical injury at the time you filed this complaint in order to

proceed IFP.2 Your complaint does not set forth sufficient allegations to meet the


      1
        See Murphy v. Faust et al., No. 1:14-cv-00127-JM (E.D. Ark.); Murphy v.
Culclager, et al., No. 1:15-cv-00027-BSM (E.D. Ark.); Murphy v. Robinson, et al., No.
1:15-cv-00047-JM (E.D. Ark.); and Murphy v. Fisk, et al., No. 1:15-cv-00050-BSM (E.D.
Ark.).
      2
         28 U.S.C. § 1915(g); Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998). The
PLRA’s three-strikes provision states that a prisoner cannot proceed in forma pauperis in
a civil action if:

      the prisoner has, on 3 or more prior occasions, while incarcerated or detained
      in any facility, brought an action or appeal in a court of the United States that
      was dismissed on the grounds that it is frivolous, malicious, or fails to state
      a claim upon which relief may be granted, unless the prisoner is under
      imminent danger of serious physical injury.

28 U.S.C. § 1915(g) (emphasis added). The U.S. Court of Appeals for the Eighth Circuit
has explicitly upheld the constitutionality of the three-strikes provision. See Higgins v.
Carpenter, 258 F.3d 797 (8th Cir. 2001). The Eighth Circuit has clarified that the
imminent danger exception applies only when there is a genuine risk of an “ongoing
serious physical injury.” Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003).
         Case 3:20-cv-00148-KGB-PSH Document 3 Filed 06/04/20 Page 3 of 5




imminent danger exception to the three-strikes rule. Accordingly, the Court will not

rule on your motion to proceed IFP at this time.

         Third: Provide Addresses for Service. All defendants must be served with

the complaint and a summons within 90 days of the filing of a complaint. This

includes “John/Jane Doe” defendants. Any defendant who is not served within 90

days can be dismissed, without prejudice, from the lawsuit. If you are proceeding

IFP, the Court will order service of process on the defendants if it determines that

service is appropriate after screening your complaint as required by 28 U.S.C. §

1915A and/or 28 U.S.C. § 1915(e). However, it is your responsibility to identify

defendants, including “Doe” defendants, and to provide valid service addresses for

defendants. You may send discovery requests, or use other means, to find valid

service addresses for defendants.

         Fourth: No Right to Appointed Counsel. This is a civil case. Unlike

criminal cases, there is no right to have an appointed lawyer in a civil case. If your

case proceeds to a jury trial, however, a lawyer may be appointed to assist you before

trial.

         Fifth: Do Not File Your Discovery Requests. Discovery requests, such as

interrogatories and requests for documents, are not to be filed with the Court.

Instead, discovery requests should be sent to counsel for the defendant (or directly
      Case 3:20-cv-00148-KGB-PSH Document 3 Filed 06/04/20 Page 4 of 5




to the defendant if he or she is not represented by a lawyer). No discovery should

be sent to a defendant until after that defendant has been served with the complaint.

      Sixth: Do Not Send Documents to Court Except in Two Situations. You

may send documents or other evidence to the Court only if attached to a motion for

summary judgment or in response to a motion for summary judgment; or if the court

orders you to send documents or other evidence.

      Seventh: Provide a Witness List. If your case is set for a hearing or trial,

as your hearing or trial date approaches, you will be asked to provide a witness list.

After reviewing the witness list, the Court will make efforts to ensure the attendance

of all appropriate witnesses.

      IT IS FURTHER ORDERED THAT:

      1.     The Clerk is directed to send a copy of this Order to the Warden of the

McPherson Unit, the ADC Trust Fund Centralization Bank Office, and the ADC

Compliance Office.

      2.     The Court needs more information to determine if Murphy’s claims

meet the imminent-danger exception to the PLRA’s three-strikes rule. Accordingly,

Murphy must amend her complaint within thirty days from the date of this Order.

Murphy claims that she has been denied medical care in retaliation for other lawsuits

she has filed against the defendants. She also claims that although a CT scan of her

lungs showed spots in 2017, she has been denied medical treatment for complaints
      Case 3:20-cv-00148-KGB-PSH Document 3 Filed 06/04/20 Page 5 of 5




of shortness of breath, severe coughing, and chest pain since then. The Court notes

that a grievance response attached to her complaint states that she received a follow-

up chest CT in August 2017 that showed no masses. Doc. No. 2 at 27. Murphy must

provide specific facts to support a claim that she is in imminent danger of serious

physical injury. She must state when she requested medical care, the symptoms that

caused her to seek medical attention, if and when requested medical care was denied,

and by whom. Murphy must describe the involvement of each defendant and how

they are contributing to an imminent risk of serious physical injury.

      The Clerk of Court is directed to send a blank § 1983 complaint form to

Murphy. Murphy is cautioned that an amended complaint renders her original

complaint without legal effect; only claims properly set out in the amended

complaint will be allowed to proceed. In the event she fails to file an amended

complaint conforming to this order by that date, this case may be dismissed.

      IT IS SO ORDERED this 4th day of June, 2020.




                                       UNITED STATES MAGISTRATE JUDGE
